RENDERED: JANUARY 22, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0145-MR


ANDRE MORRIS                                                        APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE OLU A. STEVENS, JUDGE
                       ACTION NO. 17-CR-002628



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, JONES, AND KRAMER, JUDGES.

CALDWELL, JUDGE: Appellant Andre Morris (“Morris”) appeals as a matter of

right from his conviction on one count of assault in the fourth degree and his

resultant six-year sentence of imprisonment. We hold that the trial court

committed errors which implicated the fundamental fairness of the trial and reverse

and remand this matter back to the Jefferson Circuit Court.
                                      FACTS

             Morris had recently moved back to his native Louisville from Atlanta,

where he had moved as a young person. He had been dating a woman named

Tracy. In August of 2017, Tracy asked him to spend the night at her apartment

because she had a job interview the next morning and needed him to give her a ride

to the interview. He did so, and after her interview Morris took her back to the

apartment and left for work.

             After work, Morris returned to Tracy’s apartment. He had stopped by

the bank earlier to cash his paycheck and had quite a bit of cash in his pocket. He

knocked on the door, but there was no answer, and there was no vehicle in the

driveway. Looking through the window in her front door, he saw a man in her

apartment. Though Morris did not know the man, his name was Brian Simmons

(“Simmons”). Morris tried to call Tracy, but she did not answer.

             Morris went to his car, parked outside her apartment, and planned on

waiting, thinking Tracy must not be home. While waiting he saw a man named

Roger Little (“Little”), with whom he had previously had an altercation, walking

toward the apartment building. At their prior and only meeting, Little had been

threatening toward Morris and Tracy, but he had left quickly once Morris brought

out his legally-carried handgun and fired a shot in the air. Not wanting a repeat of




                                         -2-
that incident, Morris started his vehicle and left to go get a soft drink at a nearby

convenience store.

             When Morris returned a bit later, an unfamiliar truck was now in the

driveway, and he saw no sign of Little. Figuring Tracy had been in the truck and

was now home, he approached the building, thinking he would retrieve belongings

which he had left in Tracy’s apartment. Morris knocked on the front door. There

was still no answer, despite the presence of the truck in the driveway. After

persistent knocking, Tracy came to the door and looked through the glass at

Morris. He could see Simmons still in the apartment and saw him bend down as if

he were reaching for something. At that moment, Little appeared from the side of

the building, startling Morris. Fearing he had been set up and knowing he had a

large amount of cash on him, Morris began to remove his gun from his pocket

when it became tangled with his keys and fired.

             The bullet hit the window of the front door of Tracy’s apartment and

grazed her scalp. Little fled. Morris entered the apartment, grabbed his belongings

and left. He found out only later that the bullet had grazed Tracy’s scalp.

             Tracy didn’t realize at first that she had been hit by the bullet, but

once she did, she went to the hospital. She was admitted and hospitalized for three

days, discharged with directions to take antibiotics, and given a prescription for

Tylenol with codeine for pain.


                                          -3-
              Morris later found out that the bullet had hit Tracy. He hired an

attorney and made preparations to turn himself in to the police; however, he was

arrested before he could do so. He was charged with attempted murder, assault in

the first degree and burglary in the first degree.

              After a trial, he was convicted only of assault in the second degree and

was acquitted of all other charges. He was sentenced to six years of imprisonment.

He appealed to this Court as a matter of right. Finding multiple prejudicial errors

were committed by the trial court, we reverse and remand.

                                     ANALYSIS

              1. Instruction on Assault in the Fourth Degree

                 a. Standard of Review

              The first alleged error concerns whether the trial court erred when it

refused to instruct the jury on assault in the fourth degree as a lesser-included

offense of assault in the first degree. Issues concerning whether a trial court has

properly declined to instruct the jury as requested are reviewed for an abuse of

discretion.

              A decision to give or to decline to give a particular jury
              instruction inherently requires complete familiarity with
              the factual and evidentiary subtleties of the case that are
              best understood by the judge overseeing the trial from the
              bench in the courtroom. Because such decisions are
              necessarily based upon the evidence presented at the trial,
              the trial judge’s superior view of that evidence warrants a


                                          -4-
             measure of deference from appellate courts that is
             reflected in the abuse of discretion standard.

Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015).

                b. Analysis

             This issue was preserved for our review by Morris’ request for

instructions on the offense of assault in the fourth degree as a lesser-included

offense of the charged offense of assault in the first degree. The trial court denied

the request, reasoning that because the method of assault involved a dangerous

weapon or deadly instrument, to wit, a handgun, an assault in the fourth degree

instruction would not be appropriate, holding that it was not possible for a person

to commit assault in the fourth degree whilst using a deadly weapon.

             The trial court is simply incorrect on the law. The statute clearly

provides that if a person acts recklessly and causes injury to another by means of a

deadly weapon or dangerous instrument, such can be assault in the fourth degree.

Kentucky Revised Statutes (“KRS”) 508.030. As the Kentucky Supreme Court has

observed, as long as there is proof to support a jury finding that the accused acted

recklessly, the instruction should be given if requested:

             Appellant could not have been convicted of assault in the
             fourth degree absent evidence that when he struck
             McCreary, he was acting recklessly, KRS 508.030(1),(2),
             i.e., that he failed to perceive the risk that McCreary
             would be injured as a result of being struck in the head
             with the rifle. KRS 501.020(4). An instruction on a
             lesser included offense requiring a different mental state

                                         -5-
             from the primary offense is unwarranted unless there is
             evidence supporting the existence of both mental states.

Taylor v. Commonwealth, 995 S.W.2d 355, 362 (Ky. 1999).

             We review that question as we would any issue concerning

sufficiency of evidence, in a light most favorable to the party requesting the

instruction, here Morris. “[O]n claim of error in failing to give requested jury

instruction, appellate court reviews evidence in light most favorable to party

requesting instruction.” Thomas v. Commonwealth, 170 S.W.3d 343, 347 (Ky.

2005) (citing Ruehl v. Houchin, 387 S.W.2d 597 (Ky. App. 1965)). Thus, if

Morris presented sufficient evidence that he acted recklessly, he was entitled to the

instruction on assault in the fourth degree.

             A person acts recklessly with respect to a result or to a
             circumstance described by a statute defining an offense
             when he fails to perceive a substantial and unjustifiable
             risk that the result will occur or that the circumstance
             exists. The risk must be of such nature and degree that
             failure to perceive it constitutes a gross deviation from
             the standard of care that a reasonable person would
             observe in the situation.

KRS 501.020(4).

             Morris testified that he never intended to harm Tracy, and both she

and Simmons testified that Morris never aimed the gun at either of them. We hold

that, based upon this evidence, it would not have been unreasonable for a juror to

find that Morris was reckless in placing a loaded handgun in his pocket with an


                                          -6-
instrumentality (keys) which could cause it to discharge or that he was reckless in

not removing the gun from his pocket in a way which ensured that it would not

fire.

             It is error not to instruct a jury on a lesser-included offense “if the

evidence is such that a reasonable juror could doubt that the defendant is guilty of

the crime charged, but conclude that he is guilty of the lesser-included offense.”

Webb v. Commonwealth, 904 S.W.2d 226, 229 (Ky. 1995), as modified on denial

of reh’g (Aug. 24, 1995) (citing Luttrell v. Commonwealth, 554 S.W.2d 75, 78

(Ky. 1977)). “Furthermore, the trial court’s failure to give a necessary lesser-

included offense instruction cannot be deemed a harmless error.” Commonwealth

v. Swift, 237 S.W.3d 193, 196 (Ky. 2007). “Refusal to allow such an instruction,

when supported by the evidence presented, constitutes reversible error.” Webb,

904 S.W.2d at 229. The error was prejudicial, and the judgment is reversed for a

new trial wherein Morris is to receive an instruction on fourth-degree assault as a

lesser-included offense.

             2. Self-defense and Imperfect Self-defense Instruction

                a. Standard of Review

             This allegation of error concerns whether the trial court erred in

refusing to instruct the jury concerning self-protection, after first indicating that it

would so instruct. When the question concerns whether the trial court erred in


                                           -7-
giving an instruction it should not have given, or failed to give an instruction which

the evidence reveals should have been given, the proper standard of review is

abuse of discretion. Sargent, 467 S.W.3d at 203.

                 b. Analysis

              Morris alleges that the trial court erred in refusing to instruct the jury

on self-defense or imperfect self-defense. We agree.

              At the outset, we note that Morris indicates in his brief that self-

protection instructions were tendered by the defense so as to preserve this issue for

appellate review. No such tendered instructions can be found, however, in the

record. The video clearly shows defense counsel approach the bench and tender

instructions during a discussion about the propriety of instructing the jury on self-

protection.

              There is a manila envelope in the record marked “Jury Instructions,”

but the envelope does not indicate who tendered the enclosed proposed

instructions. Further, the instructions in that envelope do not contain any self-

protection instructions and are date stamped “May 30, 2018”; the discussion

concerning self-protection instructions and the tender of proposed instructions by

defense counsel occurred on the record on June 1, 2018. Clearly, the proposed

instructions were not properly included in the record. However, the

Commonwealth does not question the preservation of this alleged error, and the


                                           -8-
discussion of the instruction on the record makes clear the wording of the proposed

instructions requested by the defense. We mention this simply to underscore the

importance of ensuring that proposed instructions tendered by counsel be included

in the record for the review of the appellate court. In this case, the video record

supports the allegation of preservation, but in many cases, the tender may not be

made in open court and would not appear on the record.

             During the discussion concerning instructions, at the close of the

proceedings on May 31, 2018, the trial court first indicated that it would instruct

the jury on self-defense. The missing tendered instructions were handed to the trial

court the next morning, and the prosecution agreed that Morris’ testimony

supported the giving of the instruction. Overnight, however, the trial court had

apparently changed its mind and announced that it would not give the instruction

because, it reasoned, accident and self-defense were “mutually exclusive

concepts.” The trial court expressed that because Morris was outside of the house

of another, namely Tracy, he was not entitled to act in self-defense, which is an

incorrect statement of the law. The “stand your ground” law, KRS 503.055, and

the general self-protection statute, KRS 503.050, are disparate statutes. Morris

apparently never requested the KRS 503.055 instruction, so the trial court’s

conclusion that it does not apply is erroneous.




                                          -9-
            The self-protection statute at issue here is not the “stand your ground”

or “Castle Doctrine” instruction, but rather, the old-fashioned, common law

grounded self-defense.

            The self-protection statute, KRS 503.050(1), bases the
            self-defense justification on the subjective standard; that
            is, the defendant’s use of force is justifiable if he actually
            believes, correctly or incorrectly, that force is necessary
            to protect himself from an attack from another person. In
            contrast, the common law “no duty to retreat” rule and its
            statutory successor, KRS 503.055(3), predicate a
            defendant’s right to stand his ground and “meet force
            with force” without retreating from an aggressor on the
            objective standard; that is, when the defendant
            “reasonably believes” that such force is necessary. Thus,
            under the statutory language, one’s actual belief that his
            use of defensive force was necessary will preclude a
            murder conviction, but he can only avail himself of the
            “no duty to retreat rule” if his belief was objectively
            reasonable.

                   Theoretically then, as the Commonwealth’s
            argument goes, a defendant who truly holds an
            unreasonable belief that his use of defensive force is
            necessary for his own protection is not entitled to avail
            himself of the “no duty to retreat” doctrine. The
            Commonwealth harmonizes these differing statutory
            standards with an argument that produces this result: the
            availability of an avenue of escape would not be relevant
            in the jury’s consideration of the murder charge, where
            refuting the defendant’s actual (subjective) belief in the
            need to act in self-defense is an essential element, but it
            would become relevant to the lesser charge of reckless
            homicide, where the jury must consider whether the
            defendant’s mistaken belief in the need to act in self-
            defense was a gross deviation from the reasonable person
            (objective) standard.


                                        -10-
Commonwealth v. Hasch, 421 S.W.3d 349, 362 (Ky. 2013).

             We hold that Morris was entitled to instructions on self-protection and

imperfect self-protection. If the jury had been instructed on self-protection and

believed Morris was entitled to act in self-protection, it would have found him not

guilty under the instructions.

             If it had been properly instructed, the jury could have alternatively

reasonably found that he was reckless in his belief that he needed to protect

himself from either Little or Simmons and that belief led him to retrieve his gun

from his pocket, which then accidentally fired when the trigger caught on his keys.

             Under the imperfect self-defense theory of reckless
             homicide, the defendant knows that his conduct could
             cause another person’s death and he actually believes that
             the use of force is necessary to protect himself from
             another person. The element of recklessness is supplied
             by his failure to perceive a substantial and unjustifiable
             risk that his belief in the need to use force is mistaken.
Id. at 356 (citations omitted).

            The model instruction reads:

               You will find the Defendant guilty of Fourth-Degree
           Assault under this Instruction if, and only if, you believe
           from the evidence beyond a reasonable doubt all of the
           following:

            A. That in this county on or about _________ (date) and
               within 12 months before the finding of the Indictment
               herein, he caused physical injury to ___________
               (victim) by _________________ (method);



                                        -11-
                    AND

                B. That the ______ (ID weapon) was a dangerous
                   instrument as defined under Instruction No. ___;

                C. That in so doing he acted recklessly or as described in
                   D.2 of this Instruction.

                    AND

                D. That in so doing:

                        (1) He was not privileged to act in self-protection.

                              OR

                        (2) Though otherwise privileged to act in self-
                            protection, the Defendant was mistaken in his
                            belief that it was necessary to use physical
                            force against ________________ (victim) in
                            self-protection, or in his belief in the degree of
                            force necessary to protect himself and when
                            the defendant cause physical injury to
                            _______ (victim), he failed to perceive a
                            substantial and unjustifiable risk that he was
                            mistaken in that belief, and that his failure to
                            perceive that risk constituted a gross deviation
                            from the standard of care that a reasonable
                            person would have observed in the same
                            situation.1

                The Commonwealth argues that KRS 503.120 precludes the giving of

a self-protection instruction here because Tracy was an “innocent party.”

                 When the defendant is justified under KRS 503.050 to
                 503.110 in using force upon or toward the person of

1
    1 Cooper, Kentucky Instructions to Juries, Criminal § 11.09 (5th ed. 2011).



                                                -12-
             another, but he wantonly or recklessly injures or creates a
             risk of injury to innocent persons, the justification
             afforded by those sections is unavailable in a prosecution
             for an offense involving wantonness or recklessness
             toward innocent persons.

KRS 503.120(2).

            We are unpersuaded by the Commonwealth’s argument, which seeks

to reduce its burden of proof. First, in this case under these facts, it is a matter of

fact for the jury to decide whether Tracy was, indeed, an innocent party, and such

determination is not a matter of law for the court to decide. By substituting its

judgment for that of the jury on this question, the trial court denied Morris his right

to trial by jury. The jury should have been instructed that if they believed that

Morris acted recklessly or wantonly and that Tracy was an innocent third person,

such findings would preclude finding that Morris acted in self-protection.

            It does not appear that either this Court or the Kentucky Supreme

Court has ever addressed the question of whether a victim was an “innocent

bystander” pursuant to KRS 503.120(2). However, it is a fundamental

constitutional precept that trial by jury requires that the jury make factual

determinations.

             Indeed, in Short v. Commonwealth, 519 S.W.2d 828, 833
             (Ky. 1975), this Court quoted at length from Patton v.
             United States, 281 U.S. 276, 312, 50 S.Ct. 253, 74 L.Ed.
             854 (1930), to emphasize the fundamental importance of
             the jury as the fact-finder in a criminal matter.


                                          -13-
                   Trial by jury is the normal and, with occasional
                   exceptions, the preferable mode of disposing of
                   issues of fact in criminal cases above the grade of
                   petty offenses. In such cases the value and
                   appropriateness of jury trial have been established
                   by long experience, and are not now to be denied.
                   Not only must the right of the accused to a trial by
                   a constitutional jury be jealously preserved, but the
                   maintenance of the jury as a fact finding body in
                   criminal cases is of such importance and has such
                   a place in our traditions, that, before any waiver
                   can become effective, the consent of government
                   counsel and the sanction of the court must be had,
                   in addition to the express and intelligent consent of
                   the defendant.

Commonwealth v. Eckerle, 470 S.W.3d 712, 724-25 (Ky. 2015).

             The Kentucky Supreme Court has had occasion to discuss KRS

530.120(2), but it has never declared that the question of the innocence of a

bystander is a factual question for the jury. In Phillips v. Commonwealth, the

Supreme Court considered a case in which the appellant argued the trial court had

erred in not providing a self-protection instruction. 17 S.W.3d 870 (Ky. 2000). In

that case, the appellant and another man had been shooting at one another whilst

the latter man was fleeing, driving a vehicle in which the victim was a passenger.

In affirming the trial court, the Supreme Court determined, the “statute precludes

an instruction on self-protection if the defendant’s wanton or reckless use of deadly

force caused the death of an innocent person. Thus, Phillips was not entitled to an

instruction on self-protection as a defense to the wanton murder of [the passenger


                                        -14-
in the vehicle].” Id. at 875-76. The Supreme Court engaged in no analysis as to

whether the jury should determine whether a victim is an “innocent bystander” as it

does not appear that question was presented to the Supreme Court for

determination.

             In Commonwealth v. Caudill, the Supreme Court, citing Phillips, did

not directly address whether the determination that one is a innocent bystander is a

question of fact for a jury. 540 S.W.3d 364, 368 (Ky. 2018). In Caudill, the facts

clearly established that the victims were uninvolved in the squabble and were

placed in danger while in their home, which was hit by bullets, thus subjecting

them to wanton endangerment. The Supreme Court noted that the trial court had

erred in instructing the jury that it had to find that the defendant was not entitled to

act in self-protection before finding him guilty of wanton endangerment.

However, the Supreme Court held the error was harmless as the jury had found

him guilty even under this heightened standard. Id. Again, there was no analysis

of whether, upon close facts, the determination of “innocent bystander” is a jury

question.

             Recently, this Court determined in the unpublished matter of Gilbert

v. Commonwealth, that given close facts, it was error not to instruct the jury on

self-protection as to wanton endangerment as to two persons who could have been

determined to have either been participants in the events or “innocent bystanders.”


                                          -15-
No. 2019-CA-0511-MR, 2020 WL 4555821 (Ky. App. Aug. 7, 2020).2 In so

doing, this Court held,

                      There was conflicting evidence as to who was the
              initial aggressor and whether Zacari and Lorenzo were
              innocent bystanders. Although it was undisputed that
              Gilbert accompanied Lindsey to the Amacher home for
              the purpose of Lindsey to engage in an altercation with
              Ronnie, Gilbert testified that he did not intend to fight
              anyone. Contrary to the Commonwealth’s assertion that
              Gilbert was a trespasser on the Amacher property when
              he fired his handgun, the evidence does not support that
              factual assertion. The witnesses testified that Gilbert was
              in the street when he fired his gun.

                     We cannot say that the omitted instructions on the
              wanton endangerment counts were harmless. As noted,
              the trial court did instruct on self-protection and
              imperfect self-protection as to the assault charge. The
              jury found Gilbert guilty of assault in the second degree
              based on those instructions. Therefore, given that the
              offenses charged occurred at the same time, it is more
              than possible that Gilbert was prejudiced by the failure to
              give the requested instructions.


Id. at *6.




2
 “Clearly, unpublished cases are not binding precedent. Estate of Wittich By and Through
Wittich v. Flick, 519 S.W.3d 774, 779 (Ky. 2017); CR 76.28(4)(c).” Kendall v. Godbey, 537
S.W.3d 326, 335 (Ky. App. 2017). However, we may consider Gilbert as persuasive authority.
CR 76.28(4)(c).


                                           -16-
             There being no Kentucky precedent on this question, we turn to the

jurisprudence of our sister states to guide our analysis. Texas has a substantially

similar provision to KRS 503.120(2):

             Even though an actor is justified under this chapter in
             threatening or using force or deadly force against
             another, if in doing so he also recklessly injures or kills
             an innocent third person, the justification afforded by this
             chapter is unavailable in a prosecution for the reckless
             injury or killing of the innocent third person.

Tex. Penal Code § 9.05.

            In Dugar v. State, the accused had shot toward persons pursuing him

and his wife in an open-air Jeep, killing an occupant of one of the pursuing

vehicles. 464 S.W.3d 811 (Tex. App. Crim. App. 2015). The question was

whether the decedent, a passenger in a pursuing vehicle, was an “innocent

bystander” after the trial court had refused to instruct the jury on self-protection,

citing the above statute as preclusive of the instruction. Reversing the trial court,

the Texas Court of Appeals determined whether the decedent was an “innocent

bystander” was “a fact question as to whether the complainant was an innocent

bystander.” Id. at 819. Further, the Court ruled, the question of whether the

appellant acted “recklessly” was itself a question of fact, such that the jury should

be instructed that if it found his actions reckless and found the decedent to be an

innocent bystander, then it should find the defendant was not privileged to act in




                                          -17-
self-protection. “Whether a person acts recklessly is a determination that can be

made only by the finder of fact, which in this case was the jury.” Id.

            It is axiomatic that the prosecution must be held to its burden of proof

on each and every element of the crimes for which the jury is to determine guilt or

innocence of the accused.

             It is now elementary that the burden is on the government
             in a criminal case to prove every element of the charged
             offense beyond a reasonable doubt and that the failure to
             do so is an error of Constitutional magnitude.”

                        Lest there remain any doubt about the
                    constitutional stature of the reasonable-doubt
                    standard, we explicitly hold that the Due Process
                    Clause protects the accused against conviction
                    except upon proof beyond a reasonable doubt of
                    every fact necessary to constitute the crime with
                    which he is charged.

Miller v. Commonwealth, 77 S.W.3d 566, 576 (Ky. 2002) (citing In re Winship,

397 U.S. 358, 364, 90 S.Ct. 1068, 1073, 25 L.Ed.2d 368 (1970)).

             Additionally, it was for the jury to determine if Morris’ actions were,

in fact, reckless once determining Tracy was an “innocent bystander.” Had the

model instruction been given and adopted to the facts of this case, the jury would

have had the option to find that Tracy was not an “innocent bystander,” and thus,

Morris was entitled to act in self-protection, but that he was mistaken in the belief

he needed to use physical force in self-protection, OR that he failed to recognize a




                                         -18-
risk and was therefore reckless in his actions, and that he injured an innocent third

party in so doing.

             If the jury had been instructed on imperfect self-defense, as we find it

should have been, it could have found Morris guilty of assault in the fourth degree,

rather than assault in the second degree.

             “Imperfect self defense” does not provide for complete
             exoneration, but instead allows a jury to convict a
             defendant for a lesser offense, one for which wantonness
             or recklessness is the culpable mental state. [Elliott v.
             Commonwealth, 976 S.W.2d 416, 420 (Ky. 1998)],
             Therefore, if the charged offense is first-degree assault, a
             wantonly held belief in the need for self-protection
             reduces the offense to second-degree assault and a
             recklessly held belief reduces the offense to fourth-
             degree assault.

Davis v. Commonwealth, No. 2008-SC-000406-MR, 2009 WL 4251646, at *3 (Ky.

Nov. 25, 2009).

             A trial judge must prepare and give instructions on the whole law of

the case, including instructions on a lesser-included offense, if supported by the

evidence. Kentucky Rules of Criminal Procedure (“RCr”) 9.54; Houston v.

Commonwealth, 975 S.W.2d 925, 929 (Ky. 1998); see also Perry v.

Commonwealth, 839 S.W.2d 268, 272 (Ky. 1992). “An instruction on a lesser

included offense is required only if, considering the totality of the evidence, the

jury might have a reasonable doubt as to the defendant’s guilt of the greater

offense, and yet believe beyond a reasonable doubt that he is guilty of the lesser

                                         -19-
offense.” Houston, 975 S.W.2d at 929 (citing Wombles v. Commonwealth, 831

S.W.2d 172, 175 (Ky. 1992)).

               Upon remand, if again requested by Morris, the jury should be

instructed on self-protection.

               3. Character Evidence

                 a. Standard of Review

               Rulings on admissibility of evidence are reviewed for an abuse of

discretion. “An appellate court’s standard of review for admission of evidence is

whether the trial court abused its discretion.” Brewer v. Commonwealth, 206

S.W.3d 313, 320 (Ky. 2006) (citing Commonwealth v. English, 993 S.W.2d 941,

945 (Ky. 1999)).

                 b. Analysis

                     1. Medical Evidence

               Morris raises several issues involving character evidence concerning

Tracy which the trial court ruled not admissible on the grounds of relevance.3 We

will address each issue separately.




3
  “ʻRelevant evidence’ means evidence having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Kentucky Rules of Evidence (“KRE”) 401.



                                               -20-
               To begin, Morris sought to introduce evidence about Tracy’s level of

intoxication and drug use on the night of the incident, hoping to implicate her

ability to perceive and recall so that the jurors might doubt the reliability of her

testimony. The defense entered medical evidence gathered at the hospital when

she was treated for the scalp laceration caused by the bullet by avowal, thereby

properly preserving the issue for our review.4 In summary, the defense presented

the avowal testimony of the Commonwealth’s medical expert, William Smock

M.D.,5 who reviewed the hospital records. Dr. Smock testified outside the

presence of the jury that Tracy had tested positive for opiates and cocaine and had

a blood alcohol level of .058. He further testified that it appeared that such a low

level of alcohol intoxication would not likely affect memory and it was likely that

the opiates were given in treatment, but he acknowledged that the cocaine was not

administered therapeutically.6




4
  KRE 103. “We find no such exception to the avowal requirement and reiterate today the
holding we reached in Partin–an alleged error in the trial court's exclusion of evidence is not
preserved for appellate review unless the words of the witness are available to the reviewing
court.” Commonwealth v. Ferrell, 17 S.W.3d 520, 524 (Ky. 2000) (citing Partin v.
Commonwealth, 918 S.W.2d 219, 223 (1996)).
5
 Dr. Smock is an emergency and forensic physician and was under contract with Louisville
Metro Government as a police surgeon.

6
 Dr. Smock testified by avowal that the positive screen for opiates could have reflected pain
medications administered in hospital, rather than substances taken prior to the shooting.

                                               -21-
             Tracy had acknowledged using cocaine the night of the incident

during her testimony. While being questioned, Tracy had difficulty recalling

specifics. As the Commonwealth acknowledges in its brief, the Supreme Court has

held that “[e]vidence of a witness’ prior drug use may be admitted insofar as it

relates to his possible inability to recollect and relate.” Cantrell v. Commonwealth,

288 S.W.3d 291, 296 (Ky. 2009) (citing United States v. Majica, 185 F.3d 780 (7th

Cir. 1999)). The Commonwealth argues that the instances of Tracy’s lack of

recollection did not relate to the shooting itself, but it cites no authority that such a

delineation would render the evidence irrelevant.

             Relevant evidence is evidence which tends to prove a consequence of

fact. “This standard is powerfully inclusionary and is met upon a showing of

minimal probativeness.”7 Roe v. Commonwealth, 493 S.W.3d 814, 820 (Ky.

2015), as modified (May 5, 2016), as corrected (Nov. 14, 2016).

             At retrial, should Morris desire to introduce the medical evidence

concerning Tracy’s cocaine use the night of the incident, which she herself

acknowledged, he should be allowed to do so after laying a proper foundation.

             The right of an accused in a criminal trial to due process
             is, in essence, the right to a fair opportunity to defend

7
 See Lawson, THE KENTUCKY EVIDENCE LAW HANDBOOK § 2.05(2)(b) (LexisNexis Matthew
Bender) (“The inclusionary thrust of the law of evidence is powerful, unmistakable, and
undeniable, one that strongly tilts outcomes toward admission of evidence rather than
exclusion.”).



                                          -22-
             against the State’s accusations. This right, often termed
             the “right to present a defense,” is firmly ingrained in
             Kentucky jurisprudence, and has been recognized
             repeatedly by the United States Supreme Court. An
             exclusion of evidence will almost invariably be declared
             unconstitutional when it significantly undermines
             fundamental elements of the defendant’s defense.

Dickerson v. Commonwealth, 174 S.W.3d 451, 471 (Ky. 2005) (emphasis added)

(citing Beaty v. Commonwealth, 125 S.W.3d 196, 206-07 (Ky. 2003)).

             It is crucial to a defendant’s fundamental right to due
             process that he be allowed to develop and present any
             exculpatory evidence in his own defense, and we reject
             any alternative that would imperil that right.

McGregor v. Hines, 995 S.W.2d 384, 388 (Ky. 1999).

                   2. Reputation for Truthfulness

            The second issue of relevant evidence relating to Tracy concerns the

trial court’s ruling preventing the introduction of evidence of Tracy’s reputation for

truthfulness, or more particularly, her lack of truthfulness through defense witness

Quantez Gibson (“Gibson”).

            Upon defense counsel’s attempting to elicit testimony from Gibson,

who knew both Tracy and Morris, about Tracy’s general reputation for

truthfulness, the Commonwealth objected, arguing that such is not relevant in a

case involving an allegation of self-defense. Putting aside the fact that the trial

court’s evidentiary ruling discussed supra eviscerated the self-defense claim, such

was an incorrect statement of the law. Further, it was not an appropriate response

                                         -23-
as one of the main contested issues in the trial was whether Little actually was on

the scene. The Commonwealth insisted through Tracy’s and Simmons’ testimony

that he was not, while Morris testified that he did see him and his presence was a

major factor in Morris fearing for his safety and pulling the gun from his pocket.

Thus, Tracy’s believability as a witness was key. The trial court ruled the evidence

about her reputation for truthfulness not admissible. We hold that ruling was in

error.

            It must be remembered that the defense Morris presented centered on

the fact that he was alerted and suspicious that he was being set up to be robbed of

the cash he had on him from cashing his paycheck and so when he saw Little and

observed Simmons reach for something when he was on the porch, he feared for

his personal safety. Disallowing him to present evidence that he had valid reason

to suspect that Tracy was capable of such a scheme and that her testimony was not

believable eviscerated his defense. The trial court’s error in disallowing Morris’

claim of self-defense by not properly instructing the jury was compounded by its

ruling that the character evidence was not relevant given his claim of self-defense.

            The credibility of a witness testifying to relevant evidence is always at

issue. Commonwealth v. Maddox, 955 S.W.2d 718, 721 (Ky. 1997). Further, this

erroneous ruling abridged Morris’ right to present a defense. Dickerson v.

Commonwealth, supra; McGregor v. Hines, supra. On retrial, the admissibility of


                                        -24-
evidence of Tracy’s reputation for untruthfulness should be evaluated anew,

consistent with this Opinion.

                   3. Specific Instances of Conduct

            Last, the trial court refused to allow the defense to present evidence of

specific instances of conduct of Tracy pursuant to KRE 608. The evidence

involved a trip to a Kroger store after the shooting wherein Tracy alleged she

became anxious and afraid after she thought she saw Morris in the store.

Expressing fear, she approached an employee and asked for assistance to be

escorted to her vehicle, telling the employee she had seen the man in the store who

had shot her some time before. Tracy then left the store, escorted, without paying

for the groceries in her cart. She was later charged with theft by unlawful taking

for the incident. At Morris’ trial, she claimed to have difficulty remembering the

Kroger incident or being charged with theft, even after watching the video outside

of the presence of the jury. The Commonwealth stipulated that Morris was not in

the store at that time, implicating Tracy’s honesty. The defense questioned her

about other instances of shoplifting in her past, and she was likewise loath to

provide cogent testimony in response to these questions.

             Theft offenses directly bear on a person’s propensity to be truthful.

             Specific instances of the conduct of a witness, for the
             purpose of attacking or supporting the witness’
             credibility, other than conviction of crime as provided in
             Rule 609, may not be proved by extrinsic evidence.

                                        -25-
              They may, however, in the discretion of the court, if
              probative of truthfulness or untruthfulness, be inquired
              into on cross-examination of the witness: (1) concerning
              the witness’ character for truthfulness or untruthfulness,
              or (2) concerning the character for truthfulness or
              untruthfulness of another witness as to which character
              the witness being cross-examined has testified. No
              specific instance of conduct of a witness may be the
              subject of inquiry under this provision unless the cross-
              examiner has a factual basis for the subject matter of his
              inquiry.

KRE 608(b).

            To be admissible under KRE 608, the evidence must be probative of

truthfulness or untruthfulness. Extrinsic evidence is not allowed to challenge the

testimony of a witness being subjected to cross-examination about his or her

truthfulness, but KRE 609 does allow evidence of convictions.

              General rule. For the purpose of reflecting upon the
              credibility of a witness, evidence that the witness has
              been convicted of a crime shall be admitted if elicited
              from the witness or established by public record if denied
              by the witness, but only if the crime was punishable by
              death or imprisonment for one (1) year or more under the
              law under which the witness was convicted. The identity
              of the crime upon which conviction was based may not
              be disclosed upon cross-examination unless the witness
              has denied the existence of the conviction. However, a
              witness against whom a conviction is admitted under this
              provision may choose to disclose the identity of the crime
              upon which the conviction is based.

KRE 609(a).




                                         -26-
            Thus, extrinsic evidence is admissible if a witness denies having been

convicted. When Tracy denied that she had walked out of Kroger with unpaid

merchandise after falsely telling an employee that the man who had shot her

previously was in the store and testified that she did not even remember the event

for which she was eventually charged and convicted, the defense should have been

entitled to confront her with the conviction under KRE 609.

            Because the jurors’ opinion of Tracy’s veracity was relevant to their

duty in determining which testimony to credit, such was error. On retrial, the trial

court should be mindful of KRE 608 and KRE 609 and rule accordingly,

depending upon the testimony offered. See generally Allen v. Commonwealth, 395

S.W.3d 451 (Ky. 2013).

            4. Exclusion of Evidence Relating to Level of Injury.

               a. Standard of Review

             As stated supra, rulings on admissibility of evidence are reviewed for

an abuse of discretion.

               b. Analysis

            The penultimate assignment of error involves the same videotape

evidence from Tracy’s later shopping excursion to a local Kroger store after which

she was charged with theft for shoplifting. The defense argued that it should also

be able to show portions of the surveillance video obtained from the store to show


                                        -27-
that Tracy had no apparent problems with vision, which she alleged in her

testimony stemmed from the bullet which grazed her scalp and which the

Commonwealth employed as proof of serious physical injury. The defense argued

that the video would assist the jury in determining whether the injury Tracy

suffered was a physical injury or a serious physical injury, a determination

necessary given the crimes charged.

              As the jury was instructed, after determining Morris was not guilty of

attempted murder or assault in the first degree assault, it was left only with the

options of acquitting him completely or finding him guilty of second-degree

assault, which it did.8 The jurors were not required to delineate under which theory

of second-degree assault they found the evidence satisfied; the jury could have

found Morris guilty either because he intentionally caused physical injury to Tracy

or because he wantonly caused serious physical injury to Tracy. Thus, it is not

clear whether the jury was convinced that Tracy was seriously injured as it could

have found Morris intentionally caused her only physical injury.

              In any event, the video evidence of Tracy shopping, excluding any

portions of the video showing the theft occurrence, was relevant evidence which




8
  We have already determined supra that the trial court erred in not instructing the jury on the
whole law of the case in failing to instruct on fourth-degree assault as a lesser-included
instruction, so we will analyze this assignment of error considering not only the instructions
which were given the jury, but also as to the missing fourth-degree assault instruction.

                                               -28-
went to the question of whether there were lasting effects of the injury she

received. The Jury Instructions provided the following definition of “serious

physical injury:”

             [P]hysical injury which creates a substantial risk of death,
             or which causes serious and prolonged disfigurement,
             prolonged impairment of health, or prolonged loss or
             impairment of the function of any bodily organ.

             Therefore, the jury was expressly charged with determining whether

Tracy’s injuries were serious. Because of this duty, the evidence of her ability to

shop was relevant, particularly when Tracy had previously told treating medical

professionals that she had no vision problems. The relevance of the video is also

implicated by the excluded evidence of Tracy’s truthfulness as it is objective

evidence wherein she was in her “natural” state, as she was not intent on

convincing a trier of fact as to her ongoing quality of vision.

             Questions of admissibility start with KRE 401, which
             permits evidence “having any tendency to make the
             existence of any fact that is of consequence to the
             determination of the action more probable or less
             probable than it would be without the evidence.”

Burchett v. Commonwealth, 98 S.W.3d 492, 496 (Ky. 2003).

             If the jury believed Tracy’s injury was not a serious physical injury,

and that Morris was reckless and that he was either not entitled to act in self-

protection or engaged in imperfect self-defense, they should have found him guilty

not of second-degree assault, but fourth-degree assault. Thus, by not providing

                                         -29-
relevant evidence on a fact of consequence, i.e., and element of a criminal offense

of which we have found the jury should have been instructed, the trial court erred

to Morris’ prejudice.9 On retrial, all evidence of consequence should be admitted.

               5. Prosecutorial Misconduct

                   a. Standard of Review

               The standard of review on allegations of prosecutorial misconduct is

whether the misconduct “was of such an ‘egregious’ nature as to deny the accused

his constitutional right of due process of law.” Slaughter v. Commonwealth, 744

S.W.2d 407, 411 (Ky. 1987). The gravamen is whether the trial was fair overall,

not focusing exclusively on the egregiousness of the misconduct of the

prosecution. Parker v. Commonwealth, 291 S.W.3d 647, 659 (Ky. 2009).

                   b. Analysis

               Because we have found several errors require reversal of Morris’

conviction and have already determined to remand this matter to the trial court for

a new trial absent the prejudicial errors we have identified supra, we will address

this assignment of error only to caution the prosecution to take care not to

comment upon the exercise of an accused’s Sixth Amendment rights in a

pejorative manner. The United States Constitution grants all persons accused of a



9
  It should be noted that assault in the fourth degree is a Class A misdemeanor, while assault in
the second degree is a Class C felony.

                                               -30-
crime the right to counsel, and no inference should be invited when a person avails

himself or herself of that right. Counsel should take care not to repeat this

occurrence at retrial. If such occurs, the trial court is reminded of its duty to

admonish the jury upon an instance of improper questioning when such is

requested by the aggrieved party. The Due Process Clause protects the accused

against conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged. In re Winship, 397

U.S. 358, 364 (1970).

             For the foregoing reasons, we hold that the trial court’s errors led to a

fundamentally unfair trial. We reverse Morris’ conviction and remand this matter

to the Jefferson Circuit Court for a new trial.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Shannon Dupree                             Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

                                            Kristin L. Conder
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -31-